                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

    TAMMY STANLEY,                                :      Case No. 1:19-cv-1036
                                                  :
          Plaintiff,                              :      Judge Timothy S. Black
                                                  :
    vs.                                           :
                                                  :
    ASTRAZENECA                                   :
    PHARMACEUTICALS LP, et al.,                   :
                                                  :
           Defendants.                            :

                                   ORDER OF DISMISSAL

          This case is before the Court on the parties’ Stipulation of Dismissal. (Doc. 18).

          The Court acknowledges the parties’ stipulation that, pursuant to, and as set forth

in, a separate Agreement between the parties, for a period of thirty (30) days after the

date the Order of Dismissal is entered by the Court, Plaintiff may seek to re-file this

action in the United States District Court for the District of New Jersey, IN RE:

PROTON-PUMP INHIBITOR PRODUCTS LIABILITY LITIGATION (NO. II), MDL

2789 (“MDL”), to reassert the underlying claims against the stipulating Defendants.1 (Id.

at 1).

          The Court acknowledges the parties’ stipulation that, for any such complaint filed

in the MDL within thirty (30) days, Defendants may not assert any limitations defense, as

defined in the Agreement, based solely on the passage of time between the effective date

of the original complaint against stipulating Defendants and the filing of the new


1
    The Court makes no finding regarding the appropriateness of this case’s inclusion in the MDL.
complaint; however, all defenses to which the stipulating Defendants were entitled as of

the effective date of the original complaint in this action are preserved and Defendants do

not waive any arguments or defenses as to personal jurisdiction or venue, or the propriety

of inclusion of this matter, in the MDL as set forth in the parties’ separate Agreement.

(Id. at 1–2).

        Pursuant to the parties’ Stipulation of Dismissal (Doc. 18), this case is hereby

DISMISSED in its entirety without prejudice and without costs to any party. The Clerk

shall enter judgment accordingly, whereupon this case is TERMINATED from this

Court’s docket.

        IT IS SO ORDERED.

Date:      1/31/2020                                             s/Timothy S. Black
                                                               Timothy S. Black
                                                               United States District Judge




                                              2
